In an action, inter alia, for a judgment declaring that the defendant Cigna Property and Casualty Companies has a duty to defend and indemnify the plaintiff in an underlying action entitled Tauber v Papa, pending in the Supreme Court, Kings County, under Index No. 20278/88, the plaintiff appeals from an order of the Supreme Court, Kings County (Yoswein, J.), dated March 11, 1992, which denied its motion for summary judgment, granted summary judgment to the defendant Cigna Property and Casualty Companies, and declared that the defendant Cigna Property and Casualty Companies has no duty to defend the plaintiff in the underlying action.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the allegations in the underlying complaint involve acts which are not covered under the plaintiff’s insurance policy. Therefore, the defendant Cigna Property and Casualty Companies has no duty to defend the plaintiff in the underlying action (see, Meyers & Sons Corp. v Zurich Am. Ins. Group, 74 NY2d 298, 302-303). Balletta, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.